DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-27 of copending Application No. 15/764,860 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 15/764,860 discloses an electrochemical cell (claim 24) comprising: a nitrile-based solvent based electrolyte (claim 27), wherein the electrochemical cell includes an electrolyte salt that comprises NaClO4 (claim 26).
15/764,860 discloses a similar electrolyte salt (claim 26; NaCIO4) compared to what is used in the instant specification (P10; Table 1; NaCIO4) and thus a similar maximum electrolyte conductivity at a discharge state Molar concentration should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, 15/764,860 inherently also discloses wherein the electrolyte salt has a maximum electrolyte conductivity at a discharge state Molar concentration greater than 1.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-28 of copending Application No. 15/764,860 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 15/764,860 discloses wherein the nitrile-based solvent based electrolyte is acetonitrile (claim 28).
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-27 of copending Application No. 15/764,860 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 15/764,860 discloses wherein the electrolyte salt further comprises a sodium containing a co-salt (claim 26).
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-27 of copending Application No. 15/764,860 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 15/764,860 discloses wherein the electrolyte salt further comprises a sodium containing a co-salt that is NaPF6, NaTriflate, or any combination thereof (claim 26).
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-28 of copending Application No. 15/764,860 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 15/764,860 discloses wherein the electrolyte salt further comprises a sodium containing a co-salt (claim 26).
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-28 of copending Application No. 15/764,860 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 15/764,860 discloses wherein the electrolyte salt further comprises a sodium containing a co-salt that is NaPF6, NaTriflate, or any combination thereof (claim 26).
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-27 of copending Application No. 15/764,860 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 15/764,860 discloses wherein the co-salt is NaPF6, NaTriflate, or any combination thereof (claim 26).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7 of copending Application No. 16/082,101 in view of Wessells et al. (US 20140308544 A1). 
Regarding claim 1, 16/082,101 discloses an electrochemical cell (claim 1) wherein the electrochemical cell includes an electrolyte salt that comprises NaClO4 (claim 7).
16/082,101 discloses a similar electrolyte salt (claim 7; NaCIO4) compared to what is used in the instant specification (P10; Table 1; NaCIO4) and thus a similar maximum electrolyte conductivity at a discharge state Molar concentration should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, 16/082,101 inherently also discloses wherein the electrolyte salt has a maximum electrolyte conductivity at a discharge state Molar concentration greater than 1.
16/082,101 does not disclose wherein the electrochemical cell comprises: a nitrile-based solvent based electrolyte.
Wessells teaches an electrochemical cell [0116] comprising: a nitrile-based solvent based electrolyte ([0101], [0125]; MeCN is another name for acetonitrile).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the nitrile-based solvent based electrolyte of Wessells with the electrochemical cell of 16/082,101 because it is a known electrolyte suitable for the intended purpose of forming an electrochemical cell and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified 16/082,101 discloses all the limitations of the electrochemical cell above and further discloses wherein the nitrile-based solvent based electrolyte is acetonitrile (Wessells; ([0101], [0125]; MeCN is another name for acetonitrile).
Regarding claim 3, modified 16/082,101 discloses all the limitations of the electrochemical cell above and further discloses wherein the electrolyte salt further comprises a sodium containing a co-salt (16/082,101; claim 7).
Regarding claim 4, modified 16/082,101 discloses all the limitations of the electrochemical cell above and further discloses wherein the electrolyte salt further comprises a sodium containing a co-salt that is NaPF6 (16/082,101; claim 7).
Regarding claim 8, modified 16/082,101 discloses all the limitations of the electrochemical cell above and further discloses wherein the electrolyte salt further comprises a sodium containing a co-salt (16/082,101; claim 7).
Regarding claim 9, modified 16/082,101 discloses all the limitations of the electrochemical cell above and further discloses wherein the electrolyte salt further comprises a sodium containing a co-salt that is NaPF6 (16/082,101; claim 7).
Regarding claim 10, modified 16/082,101 discloses all the limitations of the electrochemical cell above and further discloses wherein the co-salt is NaPF6 (16/082,101; claim 7).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wessells et al. (US 20140308544 A1).
Regarding claim 1, Wessells discloses an electrochemical cell [0116] comprising: a nitrile-based solvent based electrolyte ([0101], [0125]; MeCN is another name for acetonitrile), wherein the electrochemical cell includes an electrolyte salt that comprises NaCIO4 [0125].
Wessells discloses a similar electrolyte salt ([0125]; NaCIO4) compared to what is used in the instant specification (P10; Table 1; NaCIO4) and thus a similar maximum electrolyte conductivity at a discharge state Molar concentration should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Wessells inherently also discloses wherein the electrolyte salt has a maximum electrolyte conductivity at a discharge state Molar concentration greater than 1.
Regarding claim 2, Wessells discloses all the limitations of the electrochemical cell above and further discloses wherein the nitrile-based solvent based electrolyte is acetonitrile ([0101], [0125]; MeCN is another name for acetonitrile).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wessells et al. (US 20140308544 A1) as applied to claim 1 above, and further in view of Ding et al. (CN 105355973 A) (English machine translation previously provided).
Regarding claim 3, Wessells discloses all the limitations of the electrochemical cell above and further teaches wherein the electrolyte salt may further comprise a co-salt ([0108], [0116]) and desires to select electrolyte salts that can provide for a greater sodium ion battery cycle life ([0013], [0095]).
Wessells does not disclose wherein the electrolyte salt further comprises a sodium containing a co-salt.
Ding discloses an electrochemical cell (Machine translation; [0002]) comprising an electrolyte salt that comprises NaClO4 (Machine translation; [0045]; sodium perchlorate is equivalent to NaClO4), wherein the electrolyte salt further comprises a sodium containing co-salt (Machine translation; [0045]; sodium hexafluorophosphate is equivalent to NaPF6) because the combination of electrolyte salts will provide for a greater sodium ion battery cycle life (Machine translation; [0002]) (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the sodium containing co-salt of Ding in the electrochemical cell of Wessells because the combination of electrolyte salts will provide for a greater sodium ion battery cycle life and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 4, Wessells discloses all the limitations of the electrochemical cell above and further teaches wherein the electrolyte salt may further comprise a co-salt ([0108], [0116]) and desires to select electrolyte salts that can provide for a greater sodium ion battery cycle life ([0013], [0095]).
Wessells does not disclose wherein the electrolyte salt further comprises a sodium containing a co-salt that is NaPF6, NaTriflate, NaDFOB, or any combination thereof.
Ding discloses an electrochemical cell (Machine translation; [0002]) comprising an electrolyte salt that comprises NaClO4 (Machine translation; [0045]; sodium perchlorate is equivalent to NaClO4), wherein the electrolyte salt further comprises a sodium containing co-salt that is NaPF6 (Machine translation; [0045]; sodium hexafluorophosphate is equivalent to NaPF6) because the combination of electrolyte salts will provide for a greater sodium ion battery cycle life (Machine translation; [0002]) (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the sodium containing co-salt of Ding in the electrochemical cell of Wessells because the combination of electrolyte salts will provide for a greater sodium ion battery cycle life and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, Wessells discloses all the limitations of the electrochemical cell above and further teaches wherein the electrolyte salt may further comprise a co-salt ([0108], [0116]) and desires to select electrolyte salts that can provide for a greater sodium ion battery cycle life ([0013], [0095]).
Wessells does not disclose wherein the electrolyte salt further comprises a sodium containing a co-salt.
Ding discloses an electrochemical cell (Machine translation; [0002]) comprising an electrolyte salt that comprises NaClO4 (Machine translation; [0045]; sodium perchlorate is equivalent to NaClO4), wherein the electrolyte salt further comprises a sodium containing co-salt (Machine translation; [0045]; sodium hexafluorophosphate is equivalent to NaPF6) because the combination of electrolyte salts will provide for a greater sodium ion battery cycle life (Machine translation; [0002]) (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the sodium containing co-salt of Ding in the electrochemical cell of Wessells because the combination of electrolyte salts will provide for a greater sodium ion battery cycle life and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 9, Wessells discloses all the limitations of the electrochemical cell above and further teaches wherein the electrolyte salt may further comprise a co-salt ([0108], [0116]) and desires to select electrolyte salts that can provide for a greater sodium ion battery cycle life ([0013], [0095]).
Wessells does not disclose wherein the electrolyte salt further comprises a sodium containing a co-salt that is NaPF6, NaTriflate, NaDFOB, or any combination thereof.
Ding discloses an electrochemical cell (Machine translation; [0002]) comprising an electrolyte salt that comprises NaClO4 (Machine translation; [0045]; sodium perchlorate is equivalent to NaClO4), wherein the electrolyte salt further comprises a sodium containing co-salt that is NaPF6 (Machine translation; [0045]; sodium hexafluorophosphate is equivalent to NaPF6) because the combination of electrolyte salts will provide for a greater sodium ion battery cycle life (Machine translation; [0002]) (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the sodium containing co-salt of Ding in the electrochemical cell of Wessells because the combination of electrolyte salts will provide for a greater sodium ion battery cycle life and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 10, modified Wessells discloses all the limitations of the electrochemical cell above and further discloses wherein the co-salt is NaPF6 (Ding; Machine translation; [0045]; sodium hexafluorophosphate is equivalent to NaPF6).

Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. 
The Applicant first argues that Wessells does not disclose, teach or suggest the subject matter of amended claim 1, i.e., including wherein the electrochemical cell includes an electrolyte salt that comprises NaClO4, and the electrolyte salt has a maximum electrolyte conductivity at a discharge state Molar concentration greater than 1.
The Examiner respectfully disagrees.  As described in the rejection of claim 1 above, since Wessells and the instant specification both disclose an electrolyte salt that comprises NaClO4, then Wessells will inherently also disclose wherein the electrolyte salt has a maximum electrolyte conductivity at a discharge state Molar concentration greater than 1.
The Applicant next argues that Wessells nor Ding discloses, teaches or suggests that, per claim 3, the high concentration of NaClO4 electrolyte salt with nitrile solvent would improve ionic conductivity.
The Examiner respectfully disagrees.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Applicant next argues that the electrochemical cell of claim 3 achieved unexpected results, i.e., the improved ionic conductivity.
The Examiner respectfully disagrees. Although the data in Table 2 of the instant specification looks promising, there are no comparative examples, i.e. showing the electrolyte conductivity for an electrochemical cell utilizing another electrolyte solvent, another electrolyte salt, another electrolyte salt mixture ratio, and/or an electrolyte salt concentration outside of the range of 1.0 M to 3.5 M. Furthermore, claim 1 is not commensurate in scope with the experiment of Table 2 of the instant specification.  The 4:1 ratio of NaClO4 : NaPF6 salt mixture in acetonitrile solvent needs to be claimed. Additionally, the 1.0 M to 3.5 M range of total salt concentration needs to be claimed. Furthermore, it is unclear if the electrolyte conductivity can be achieved with any electrochemical cell. Alternatively, ff the alleged unexpected results can be achieved utilizing other salts, nitrile-based solvents, salt mixture ratios, total salt molar concentrations, etc., then this needs to be stated in an affidavit.
The Applicant next argues that, per the double patenting rejection (#1), that 15/764,860 does not disclose, teach or suggest the subject matter of amended claim 1, i.e., including wherein the electrochemical cell includes an electrolyte salt that comprises NaClO4, and the electrolyte salt has a maximum electrolyte conductivity at a discharge state Molar concentration greater than 1.
The Examiner respectfully disagrees.  As described in the double patent rejection (#1) of claim 1 above, since 15/764,860 and the instant specification both disclose an electrolyte salt that comprises NaClO4, then 15/764,860 will inherently also disclose wherein the electrolyte salt has a maximum electrolyte conductivity at a discharge state Molar concentration greater than 1.
The Applicant next argues that, per the double patenting rejection (#2), that 16/082,101 does not disclose, teach or suggest the subject matter of amended claim 1, i.e., including wherein the electrochemical cell includes an electrolyte salt that comprises NaClO4, and the electrolyte salt has a maximum electrolyte conductivity at a discharge state Molar concentration greater than 1.
The Examiner respectfully disagrees.  As described in the double patent rejection (#2) of claim 1 above, since 16/082,101 and the instant specification both disclose an electrolyte salt that comprises NaClO4, then 16/082,101 will inherently also disclose wherein the electrolyte salt has a maximum electrolyte conductivity at a discharge state Molar concentration greater than 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724            

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759